PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Baston, Robert, W.
Application No. 16/208,753
Filed: 4 Dec 2018
Patent No. 10,654,309
Issued:  19 May 2020
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed February 3, 2021, for a duplicate Letters Patent. 

The petition under 37 CFR 1.182 is GRANTED.

Since it is U.S. Patent and Trademark Office practice to assure mailing of all papers on the date indicated, there is a strong presumption that papers duly addressed and indicated as mailed, such as the Letters patent in this application, are timely delivered to the addressee.  To overcome this presumption, a verified statement with supporting evidence, such as any records which would disclose the receipt of other correspondence mailed from the U.S. Patent and Trademark Office, but fail to disclose the receipt of the Letters Patent mailed on that date, should be promptly submitted.  Further, copies of records on which receipt of the Letters Patent would have been entered had it been received are required.

However, if the loss of the Letters Patent was not the fault of the U.S. Patent and Trademark Office or if petitioner simply wishes to avoid overcoming the above-noted presumption, a petition may be filed under 37 CFR 1.182, accompanied by the petition fee required by § 1.17(f), requesting a duplicate Letters Patent.  Upon receipt of the petition and petition fee, the request for a duplicate Letters Patent will be granted.	

Petitioner has requested a duplicate letters patent, explaining that the original was not received, and paid the required fee. 
 
Any questions concerning this decision may be directed to the undersigned at (571)272-3207.  Any questions concerning issuance of the duplicate Letters Patent should be directed to Kimberly Terrell at (703)756-1568.		

A copy of this decision is being forwarded to the Publishing Division for issuance of a duplicate Letters patent.
                 
Telephone inquiries concerning this decision may be directed to the undersigned at (571)272-3207.

/Cliff Congo/
Cliff Congo
Attorney Advisor
Office of Petitions

cc: Kimberly Terrell, P/OPPD (FAX 571-270-9958)